ORDER
San Juan, Puerto Rico, March 28, 1956.
Whereas, the Fiscal of this Court has filed a disbarment proceeding against Juan Hernández Vallé, an attorney at law who was admitted to the Bar by this Court on February 4, 1946, urging his separation from the practice of that profession and, consequently, the elimination of his name from the corresponding registry;
Whereas, the complaint is based on the fact that respondent Juan Hernández Vallé on April 22, 1955, was found guilty by the United States District Court for the-Southern District of New York, in criminal case C 145-293, of the crime of conspiracy to overthrow, put down, and destroy by force the Government of the United States, and to oppose by force the authority thereof (Tit. 18, U.S.C. § 2384), and was consequently sentenced to serve six years in the penitentiary, and that since no appeal has been taken the judgment is final and unappealable;
*33Whereas, the Fiscal attached to the complaint a certified copy of the judgment rendered against respondent Juan Her-nández Vallé in the said criminal case, and made it a part thereof, as well as a certificate of the Clerk of that Court attesting to the fact that no appeal had been taken;
Whereas, respondent Juan Hernández Vallé, pursuant to the order of this Court, was served on February 6, 1956, with a copy of the complaint and of the documents attached thereto and has not set up any allegations within the thirty-day period allowed for filing an answer, counted from the date of service, nor subsequently thereto;
Whereas, the allegations set up in the complaint are duly supported by the documents attached thereto;
Therefore, in view of § 9 of the Act providing for the organization of a committee of attorneys at law to examine and report upon the moral qualifications of applicants for the admission to practice law before the courts of the Island of Puerto Rico, defining certain duties of attorneys and counsellors at law, and for other purposes, approved March 11, 1909, and the applicable decisions, the Court hereby separates respondent Juan Hernández Vallé from the practice of law in Puerto Rico and orders that his name be stricken from the Registry of Attorneys authorized to practice the profession in Puerto Rico.
Let copy of this Order be served on the interested party and on the corresponding parts of the Court of First Instance.
It was so ordered by the Court as witness the signature of the Chief Justice.
A. C. Snyder
Chief Justice
I certify:
Ignacio Rivera
Secretary